Citation Nr: 1211382	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in August 2007 when it was remanded for further development.  The development has been completed and the matter has been returned to the Board for further review. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of this hearing has been placed in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of his service in Vietnam.  His personnel records confirm that he served in Vietnam from July 1969 to December 1970.  The Veteran states and his records confirm that he served as a military policeman.  

The Veteran's reported stressors include being ambushed by the enemy.  He also states that he volunteered for service aboard river boats that operated from where he was stationed.  Their duties included pulling bodies from the river, which he notes were often decaying or mutilated.  He says that on another occasion his boat came under enemy fire and his friend, J. G., was wounded by a fragment from a rocket propelled grenade.  Finally, the Veteran believes he ran over some Vietnamese while driving a jeep one night. 

The August 2007 remand ordered that additional record searches be conducted to attempt to confirm the Veteran's claimed stressors.  If and only if a stressor or stressors was confirmed, the Veteran was to then be provided with a VA psychiatric examination to determine whether or not any current diagnosis of PTSD was related to the confirmed stressors.  

The record further shows that all attempts to confirm the Veteran's claimed stressors were unsuccessful.  Therefore, the Veteran was never scheduled for a VA psychiatric examination.  

However, the Board notes that during the pendency of this appeal, a new version of 38 C.F.R. § 3.304, the regulation that governs claims for service connection for PTSD, was enacted.  Basically, this change eases the requirements pertaining to stressor verification in a war zone.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  The RO has not had an opportunity to review the Veteran's claim under the new regulation. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In this case, the records confirm that the Veteran served in Vietnam, and several of his claimed stressors involve fear of hostile military action.  Furthermore, the Veteran has never been afforded a VA psychiatric examination in conjunction with this claim.  Although a July 2010 mental health note from a VA clinical psychologist states that it is more likely than not that the Veteran's PTSD symptoms were caused by the traumas he experienced in Vietnam, neither this note nor any of the other notes from this psychologist discusses the particular traumas that were related to him by the Veteran.  In the absence of such a discussion the note is insufficient to grant service connection at this time.  It is, however, sufficient to trigger the need for a VA psychiatric examination to determine the etiology of the Veteran's diagnosed PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the diagnostic criteria for PTSD are met; and to identify any current psychiatric disability other than PTSD.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. 

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished. 

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty in Vietnam and whether his reported stressors are sufficient to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For any current psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise the result of disease or injury during service.  A complete rationale should be provided for any opinion offered. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


